         Case 1:15-cv-12939-LTS Document 838 Filed 11/07/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
METROPOLITAN PROPERTY AND           )
CASUALTY INSURANCE                  )
COMPANY, et al.,                    )
                                    )
            Plaintiffs,             )
                                    )
                    v.              )                 Civil Action No. 15-12939-LTS
                                    )
SAVIN HILL FAMILY                   )
CHIROPRACTIC, INC., et al.,         )
                                    )
            Defendants.             )
____________________________________)


             ORDER REGARDING PRODUCTION OF ELECTRONIC CLAIM FILES

                                         October 11, 2018

Boal, M.J.

       On July 24, 2018, defendants Law Offices of Jeffrey S. Glassman, LLC and Jeffrey S.

Glassman (the “Law Firm Defendants”) filed a motion to compel. Docket No. 752. Among

other things, the Law Firm Defendants complained that the Plaintiffs’ production of certain claim

files does not comply with the Court’s December 20, 2017 Order Governing E-Discovery

Protocol (Docket No. 632). Specifically, they maintained that (1) page boundaries have not been

maintained; (2) usable field data has been lost that would permit “expectable” searching; and (3)

metadata that would allow other searches and cross-referencing files has not been preserved.

Docket No. 753 at 16.

       At the September 5, 2018 hearing on this motion, it became clear that the Plaintiffs’

refusal to have their vendors participate in the meet and confer process related to these issues

hampered the parties’ ability to narrow and/or resolve this dispute. Therefore, the Court ordered
                                                 1
           Case 1:15-cv-12939-LTS Document 838 Filed 11/07/18 Page 2 of 2



the parties to further confer on this issue with their vendors’ present in an effort to resolve this

dispute.

       On September 27, 2018, the parties filed a joint status report regarding their efforts to

confer. Docket No. 809. They have been unable to resolve the dispute. After consideration of

the issues, the Court grants the Law Firm Defendants’ request. Within thirty days, the Plaintiffs

shall complete the unitization fix described in the parties’ joint status report and provide access

to a computer terminal in Massachusetts so that the Law Firm Defendants may access original

claim files. The Plaintiffs shall also provide responses concerning items apparently missing from

the Plaintiffs’ production of claim files.


                                                /s/ Jennifer C. Boal
                                               JENNIFER C. BOAL
                                               UNITED STATES MAGISTRATE JUDGE




                                                   2
